Citation Nr: 0008264	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May April 1998 rating decision of the RO.  

The Board notes that in the veteran's February 1998 claim he 
stated that his service-connected disability had increased in 
severity.  This matter is referred to the RO for appropriate 
action.  



FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is likely shown to have a bilateral hearing 
disability as the result of ruptured eardrums in service.  



CONCLUSION OF LAW

The veteran's bilateral hearing disability is due to disease 
or injury which was incurred in his military service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record includes service medical records and current 
private medical evidence which indicate that the veteran's 
current hearing loss is due to injury or disease incurred in 
service.  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran contends that he has a bilateral hearing 
disability due to a sudden high altitude drop of over 10,000 
feet which occurred while on an air combat mission, as well 
as the result of the constant exposure to high altitudes and 
the noise of two 50 caliber machine guns, without hearing 
protection or pressurized cabins, during numerous air combat 
missions during World War II.  

The veteran's service medical records included a September 
1944 treatment record which noted that he was treated for 
left ear pain.  It was noted that there was moderate 
retraction and external otitis.  Additionally, an October 
1945 report of separation medical examination noted that the 
veteran had been treated and hospitalized at the 2nd Bomb 
Group dispensary in Italy for "ear trouble" in February and 
March 1945 for 5 days.  The report noted the veteran's 
whispered voice hearing to be "15/15" in each ear.  

A February 1948 VA report of medical examination noted that 
the veteran had reported having pain and a "plugged 
feeling" in his ears after flying in an airplane in 
approximately July 1944 that lasted for approximately two 
weeks.  The report also noted that the veteran reported 
intermittent pain, poor hearing and a "plugged feeling" in 
his ears since approximately February 1945.  Additionally, 
the report noted mild retraction of the lower positions of 
both drums with good drum luster and no perforations.  The 
report also noted that the eustachian tubes were patent, with 
excess lymphoid tissue surrounding both peri-tubal areas.  
Furthermore, the report noted the veteran's hearing for 
conversation to be "20/20" bilaterally and "15/15" 
bilaterally for whisper.  The report noted that an audiometry 
report showed a 3.8 percent hearing loss in the right ear and 
no percentage of hearing loss in the left ear.  

The report included a diagnosis of "[b]ilateral peri-tubal 
excessive lymphoid tissue."  The report also noted that the 
veteran's intermittent symptoms might have been due to 
intermittent blocking of the eustachian tubes during acute 
upper respiratory infections or during sudden changes in air 
pressure.  

The resulting March 1948 rating decision by the RO granted 
service connection for "ear condition," described as 
intermittent ear pain with no hearing impairment.  

An August 1997 report of VA audiological examination noted 
that the veteran was "service connected for hearing loss."  
The report explained that the veteran suffered from bilateral 
sensorineural hearing loss, with discrimination described as 
borderline fair to poor bilaterally.  The audiological 
evaluation showed the pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
70
70
LEFT
20
30
45
70
80

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 68 percent in the left ear.  

A November 1998 letter, from the veteran's private treating 
physician since 1994, noted that the veteran had chronic 
bilateral scarring of the tympanic membranes and that he had 
reported hearing loss.  The letter also noted that he had no 
active otitis media, but did have some mild external otitis, 
and wore hearing aids which he received from VA.  
Additionally, the physician opined that the veteran's "ear 
problems" were due to ruptured eardrums and scarred tympanic 
membranes  which occurred on "a flyer bomber mission in 
1945."  

Here, the August 1997 VA report of audiological examination 
establishes current hearing impairment as defined in 
38 C.F.R. § 3.385.  That report also noted that the veteran's 
hearing loss was service connected.  The Board observes that 
this statement does suggest that, upon examination, the 
veteran's disability was consistent with the results an 
examiner might expect from a service-connected hearing loss.  
Furthermore, the private medical evidence of record opined 
that the veteran's ear problems were due to the chronic 
bilateral tympanic membrane scarring and suspected ruptured 
eardrums which occurred during "a flyer bomber mission in 
1945."  

Accordingly, based on a review of the entire evidentiary 
record, the Board finds that service connection for a 
bilateral hearing loss is warranted.  



ORDER

Service connection for the bilateral hearing loss is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

